Citation Nr: 1439111	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Whether unreimbursed medical expenses for custodial care for the period beginning August 31, 2009, reduce annual countable income so as to permit entitlement to a higher rate of death pension with aid and attendance?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  His death occurred in April 1984.  The appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision entered in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This had been preceded by rating action in October 2009, in which the appellant was found to be entitled to VA death pension and with an additional allowance due to her need for aid and attendance, both effective from August 31, 2009.  The November 2009 notice informed the Veteran of the amount of the death pension award based on calculated income as reduced by certain medical expenses, with payment of $308 monthly, effective from September 1, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Beginning August 31, 2009, the appellant was in need of custodial care which she obtained through services provided by Kaplan Employment Agency and from that date, the monies paid by or on her half for that custodial care are deductible from her income as unreimbursed medical expenses in the calculation of her initial award of VA death pension with aid and attendance allowance.  



CONCLUSION OF LAW

Unreimbursed medical expenses paid by or on behalf of the appellant to Kaplan Employment Agency beginning as of August 31, 2009, are deductible from her income for purposes of calculating the amount of her award of VA death pension with aid and attendance allowance.  38 U.S.C.A. § 1541 (Wet 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board finds in favor of the appellant, the need to discuss the VA's compliance with its duties to notify and assist her is obviated.  

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.

The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The amount shall be increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23(a).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses.  38 C.F.R. § 3.272(g).  Unreimbursed medical expenses  will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2); see also Veterans Benefits Administration Fast Letter (FL) 12-23 (2012).  

The record reflects that the initial award to the appellant of VA death pension with an aid and attendance allowance was based on the RO's calculation of unreimbursed medical expenses totaling $3,523, comprised of Medicare Part B premiums and supplemental private medical insurance.  Notice of that award was furnished to the appellant through RO correspondence, dated in November 2009, in which she was specifically advised that to claim additional family medical expenses for the period beginning August 31, 2009, a VA Form 21-8416, Medical Expense Report, needed to be complete and submitted to the RO no later than December 31, 2011.  

The appellant claims that she did not receive notice of the December 2011 deadline, arguing that she was not in receipt of the award letter, dated November 13, 2009, sent by the RO, but the facts indicate otherwise.  Specifically, the appellant initiated a timely appeal of the action herein under review which, as noted above, was communicated to her by virtue of the November 2009 correspondence.  Moreover, it too is noted that the correspondence in question was mailed to her at her address of record and was not returned by postal authorities as undeliverable.  In sum, the record indicates the appellant was advised of the time constraints in reporting unreimbursed medical expenses in excess of those already factored into the amount of the award of death pension calculated by the RO.  

The question thus presented by this appeal is whether the expenses in question were actually communicated to the RO in writing by the established deadline and, upon review of the record, the Board finds that the evidence conclusively establishes that in fact the appellant timely submitted adequate evidence of her unreimbursed medical expenses relating to the costs of her custodial care incurred as of July 20, 2009, and continuing thereafter, as paid to the Kaplan Employment Agency, Inc.  In particular, the existence of those expenses, to include their dates and amounts, was received by the RO on November 15, 2010, based on a date-stamp on an accompanying VA Form 21-4138, Statement in Support of Claim, that was signed by the appellant.  

It, too, is noted that in her written application for VA death pension submitted in mid-September 2009, the appellant provided medical documentation to the effect that she had suffered a stroke and needed assistance with such activities as walking, cooking, and toileting and was in need of assistance 24 hours a day with activities of daily living and medication management.  It is also noteworthy that the RO in subsequent adjustments to the appellant's initial award of death pension determined that the costs associated with her custodial care obtained through the Kaplan Employment Agency were deductible from annual income as unreimbursed medical expenses.  

Here, as argued by the appellant, the necessary information relating to unreimbursed medical expenses was furnished in writing and in sufficient detail and also provided to the RO in a timely fashion, notwithstanding the appellant's failure to make use of a VA From 21-8416, Medical Expense Report, that had been requested.  The failure to utilize the document prescribed does not cause the appellant's claim to fail inasmuch as the needed data were provided through other means.  And, to that extent, an increased rate of death pension with aid and attendance allowance from August 31, 2009, as payable from September 1, 2009, is payable.  To that extent, alone, the appeal is allowed.  

The Board herein declines to calculate the dollar amount of that award, given the appellant's request though her representative for a complete audit of her death pension account based on reported irregularities, including an intermingling of death pension benefits paid to the appellant and the Veteran's helpless child and the prior creation of an overpayment due to administrative error in the initial award and waiver of recovery of that overpayment.  This is further addressed in the remand below.  


ORDER

Monies paid to the Kaplan Employment Agency for custodial care of the appellant from August 31, 2009, are unreimbursed medical expenses to be deducted from annual income in calculating the rate of payment of an initial award of VA death pension with aid and attendance allowance.  


REMAND

As indicated above, the appellant seeks an audit of her VA death pension account in light of past errors and irregularities in the processing and calculation of her claim and to avoid any further error.  There is also concern on the part of the appellant that her award may have been affected in whole or in part by a longstanding, but separate award of death pension made to the Veteran's helpless child.  Also alleged is the VA's failure to credit back monies withheld for the creation of an overpayment later found to be the result of administrative error.  The Board concurs that a complete audit of the appellant's account is a prudent action under the circumstances presented and thus defers on any income or expense calculation, pending the completion of that audit and the RO's calculation of the benefit to be paid from the date of initial entitlement, August 31, 2009.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Request that a complete audit of the appellant's VA death pension account be undertaken indicating all monies due and paid to her, and as part thereof, recalculate the amount of the appellant's initial award of VA death pension with aid and attendance based on the Board's actions above.  To what extent, if any, that a prior overpayment of VA death pension was recouped from benefits due the appellant but later found to be the result of VA error, as well as the award of death pension benefits to the Veteran's helpless child, had on the benefits due and payable to the appellant should be fully identified.  Thereafter, advise the appellant in writing of the actions taken and if she is not fully satisfied, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for any additional action.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


